DETAILED ACTION
1.	This is in response to communications 09/01/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Rejoinder: Withdrawl of previous  Restriction Requirement
Applicant’s election with traverse of species I in the reply filed on 05/18/2022 is 
Acknowledged. Upon updated search and reconsideration, all the claims (claims 1, 3, 5-20 ) were found allowable. Upon updated search and reconsideration,  the restriction requirement is being withdrawn. See MPEP 821, 821.01 and 821.04.
The application has been amended as follows: 
Rejoinder is hereby being performed (claims 13-20 is being rejoined);  and as a result claims 1, 3, 5-20 are being considered for allowance. 

Allowable Subject Matter
2.	Claims 1, 3, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
JEONG-5065 (US 2020/0075065 A1) and JEONG-7000 (US 2019/0007000 A1). are the closest prior art of record but they do not teach all the limitations of the claim 1, 6, 13 and 20 (and dependent claims) as detailed in the following:
Regarding independent claim 1 (and dependent claims 3, 5), the prior art of record generally DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…wherein the charge sharing operation includes a main charge sharing operation and a pre-biasing operation, which are sequentially performed, and wherein, during the pre-biasing operation, the bit line sense amplifier biases the voltage level of the second bit line depending on the voltage level of the first bit line and the driving circuit provides the operating voltage to the pull-up voltage line and the pull-down voltage line…”
Regarding independent claim 6 (and dependent claims 7-12), the prior art of record generally DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…wherein the charge sharing operation includes a main charge sharing operation and a pre-biasing operation, and the first isolation switch is turned off and the second isolation switch is turned on, during the pre-biasing operation…”
Regarding independent claim 13 (and dependent claims 14-19), the prior art of record generally DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…a first pre-biasing switch suitable for electrically coupling a gate of the second pulldown transistor to the first bit line during the offset cancellation operation, a charge sharing operation and the amplification operation; and a second pre-biasing switch suitable for electrically coupling a gate of the first pulldown transistor to the second bit line during the offset cancellation operation and the amplification operation…”
Regarding independent claim 20, the prior art of record generally DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…a pre-biasing operation of adjusting the voltage level of the reference bit line to an inverted voltage level of the target bit line…”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 09/01/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations of independent claims.
Applicant’s amendments 09/01/2022 is being accepted  and based on amendment, previous spec and title objections are withdrawn. Based on previous amendments and arguments, all other objections and rejections withdrawn and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825